Citation Nr: 1200292	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 25, 2006, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In his February 2008 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  Later that month, he indicated willingness to appear via teleconference.  However, in December 2008, the Veteran's attorney withdrew that request on the Veteran's behalf and asked that his appeal be forwarded to the Board.  

The issue of entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received by VA on October 25, 2006.

2.  The first evidence of a PTSD diagnosis based on the controlling regulations is dated in August 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to October 25, 2006 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A February 2007 letter satisfied the duty to notify provisions for the Veteran's underlying service connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating, in addition to the February 2007 letter, in December 2008 and February 2009 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records have been obtained; no private treatment records were identified and the Veteran has not alleged that he received VA treatment prior to that documented in the records associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran did not indicate, and the record does not reflect, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in March 2007; the determination of an effective date relies on the evidence of record, so no additional VA examinations or opinions are required.  38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran's original claim for service connection for PTSD was received by VA on October 25, 2006; service connection was granted in a July 2007 rating decision.  The effective date assigned was October 25, 2006, the date the Veteran's claim was received.  The Veteran essentially contends that an earlier effective date is warranted.  Neither he nor his attorney has made arguments as to what that earlier effective date should be.

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2011).

The RO concluded that October 25, 2006, was the appropriate effective date for grant of service connection for PTSD, because the Veteran's claim for service connection was received by VA on that date.  There is no correspondence in the claims file, or any other document which could be considered correspondence or a claim, received by VA prior to the Veteran's October 25, 2006 claim.  

Thus, the remaining question is when entitlement arose.  The evidence of record reflects that the Veteran sought treatment in 1994 at the Chico Vet Center and received a few months of depression and anger counseling, but no diagnosis of PTSD was made at that time.  The first evidence identifying PTSD as a potential diagnosis is noted in an October 2005 VA treatment record, at which time depression/PTSD was diagnosed.  However, no multi-axial diagnosis was given, and the diagnosis was not based on the relevant PTSD diagnostic criteria which requires endorsement of reexperiencing, avoidance, and increased arousal.  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th edition, 1994).  The first formal diagnosis made based on those factors is dated in August 2006, confirmed by a PTSD questionnaire dated in early October 2006.  As the Veteran's claim was received by VA on October 25, 2006, and the date entitlement arose was in August 2006, the proper effective date for the award of service connection for PTSD is October 25, 2006, the later of those two dates.  38 C.F.R. § 3.400.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an effective date prior to October 25, 2006 for the grant of service connection for PTSD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to October 25, 2006 for the grant of service connection for PTSD is denied.


REMAND

The Veteran seeks a higher initial rating for his PTSD.  Specifically, the Veteran's attorney has argued on his behalf that he is entitled to, at a minimum, a 50 percent initial rating.  Review of the record indicates that the most recent VA outpatient treatment records relating to the Veteran's mental health treatment at VA facilities are dated in September 2009; the most recent Vet Center treatment records are dated in May 2007.  Because treatment records for the majority of the appeal period are not associated with the claims file, remand is required so that they may be obtained.  

The Veteran's only VA examination with respect to his PSTD was conducted in March 2007, which makes the examination more than four years old.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  In his February 2009 VA Form 9, the Veteran endorsed symptoms not noted at the March 2007 VA examination, thus suggesting an increase in severity.  On remand, a new VA examination should be conducted so that the current severity of his PTSD may be determined. 

Accordingly, the issue of entitlement to an initial rating greater than 30 percent for PTSD is remanded for the following actions:

1.  Obtain copies of all VA outpatient psychiatric treatment records from September 2009 to the present, and Vet Center records from May 2007 to the present.  Associate all available records with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records any records remain unavailable, notify the Veteran of the specific unavailable records, briefly explain the efforts made to obtain those records, and describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the frequency or severity of the Veteran's PTSD symptoms.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


